Citation Nr: 1505908	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-209 66A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1970 until December 1971. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Detroit, Michigan, which denied service connection for erectile dysfunction.  The Veteran appealed the denial in this decision, and the matter is now before the Board.
 
The Veteran had previously requested a hearing before a Veterans Law Judge, but withdrew his request in April 2013.


FINDING OF FACT

Erectile dysfunction is not etiologically related to service, or a service-connected disability to include diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in service, and is not etiologically related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, erectile dysfunction, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's primary contention is that erectile dysfunction is related to his service-connected diabetes mellitus.  He does not contend, and the evidence does not otherwise suggest, that erectile dysfunction was incurred in service, or that erectile dysfunction is otherwise directly related to service.

VA treatment records reflect that diabetes mellitus was diagnosed in approximately February 2010.  On VA examination in October 2010, the Veteran reported that he first developed erectile dysfunction symptoms in 2008.  Since its onset, symptoms have improved on medication.  Following a thorough review of the claims file, and a complete physical examination of the Veteran which included evaluation of neurologic and cardiac disorders in addition to diabetes mellitus, the VA examiner opined that because erectile dysfunction had "preceded the Veteran's diagnosis of diabetes mellitus type II by a couple of years," the disorder was less likely than not related to diabetes mellitus.  The examiner went on to note that erectile dysfunction had also not been aggravated, worsened, or otherwise increased in severity due to diabetes mellitus.

In a March 2013 statement in support of his claim, the Veteran's representative reported that "[a]ccording to the Boston Medical Group, 'approximately 90% of all cases of Erectile Dysfunction are caused by physical factors.'"  The statement indicated that "even a marginal reduction in blood flow can potentially cause problems," and that "[t]his condition is referred to as "vascular insufficiency" and is known to be caused by, or associated with Diabetes."  The Veteran's representative also suggested that the Veteran's erectile dysfunction was diagnosed two years prior to the diagnosis of diabetes mellitus, "[t]his determination does not preclude the notion that the Veteran was . . . suffering from symptoms of diabetes as it takes years to develop."

The Veteran and his representative are competent to report on symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the suggestion that erectile dysfunction is related to - or has been aggravated by - service-connected diabetes mellitus is a complex medical determination well beyond the competence of either the Veteran or his representative.  Accordingly, such written testimony and argument to that effect are of no probative value in supporting the Veteran's claim.  

With regard to the March 2013 reference to findings from the "Boston Medical Group," the Board finds such reference to be of only minimal probative value.  The purported subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Moreover, the Board presumes that the VA examiner was aware of the pertinent medical literature relating to the causes of erectile dysfunction.  Here, the probative value is further reduced by the fact that the Veteran's representative merely reported on its own understanding of the Boston Medical Group findings without submitting into the record any primary source material, or direct citation to a specific article, publication, etc.

To the extent that the representative has suggested that symptoms of diabetes mellitus may have predated the 2010 diagnosis, a review of private treatment records revealed no such symptoms.  Given that treatment records appear otherwise thorough and complete, the Board finds the lack of recorded diabetes mellitus symptoms to be affirmative evidence that such symptoms were not present prior to, or at the time of, the Veteran's diagnosis for erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

Thus, the Board is left with the competent 2010 opinion of the VA examiner that erectile dysfunction is not related to diabetes mellitus, to include its onset or any subsequent increase in severity.  Given that the examiner arrived at this conclusion after review of the entire claims file, and a complete diabetes examination, the Board finds the opinion to be highly probative.

Thus, the Board finds that erectile dysfunction is not related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in October 2010, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


